Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Nariyambut Murali (U.S. Patent Application Publication 2017/0200063 A1) discloses an apparatus comprising: one or more processors including one or more graphics processors (disclosing the automobile includes a plurality of processors including a central processing unit for managing the operations of the automobile (page 6/par. 66) and one or more graphics processing units to complement the central processing unit in processing information to manage the operations of the automobile (page 4/par. 38-39 and pages 11-12/par. 117-119)), the one or more processors to process a neural network (further explaining the automobile is an autonomous automobile to implement autonomous driving with the use of the neural network (page 2/par. 20-24)).
Lim et al. (U.S. Patent Application Publication 2018/0307894 A1) generally discloses it is known to compress a neural network by reducing a number of neural layers to from a compress network (page 1/par. 13) and discloses the compressed network may be transmitted remotely (page 6/par. 60).
However, for claims 21 and 35, the closest prior art as the combination of Nariyambut Murali and Lim does not disclose: assigning an artefact to the compressed model, the artefact to identify the compressed model, and combining the artefact with 
For claim 28, the closest prior art as the combination of Nariyambut Murali and Lim does not disclose: receiving an artefact transmitted, the artefact to identify a compressed model; receiving, a combined package, the combined package including the artefact and the compressed model; and utilizing the artefact to: separate the combined package into the artefact and the compressed model, and decompress the compressed model to generate a neural network model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613